Pee Curiam.
We find the allegation of the appellants, that they were induced by fraudulent misrepresentations, made to them by the respondents, to enter into the contract which the respondents seek, by this suit, to compel them to perform, to be unsupported by the proofs. It is. therefore unnecessary to consider the soundness of the legal proposition, contained in the opinion of the vice-chancellor, that a person who has been induced to enter into a contract for the purchase of lands by the fraudulent misrepresentations of the owner thereof cannot, after accepting a deed therefor, take advantage of the fraud on a bill for specific performance filed to compel him to pay the purchase-money, if the fraud was discovered by him before such acceptance.
With the exception of this proposition, the correctness of which we neither affirm nor deny, we concur in the opinion of the vice-chancellor, and affirm the decree.
For affirmance—The Chiee-Just^je, Yan Syckel, Dixon, Garrison, Collins, Fort, Garretson, Hendrickson, Pitney^ Krueger, Adams, Yredenburgh, Yoorhees, Yroom—14.
For reversal—None.